Citation Nr: 0316104	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from February 1943 to October 
1952.

Prior remand attempted to obtain records of VA treatment of 
the veteran's glaucoma by a Dr. Ramos from 1989 to 1995.  
VAMC Leavenworth has reported having no medical records on 
the veteran predating May 1996, but that their records show 
two volumes of medical records at VAMC Kansas City.  VAMC 
Kansas City has reported having only administrative and no 
medical records.  The discrepancy in the reports must be 
reconciled.

Accordingly, the case is REMANDED for the following action:

1.	The RO should determine whether either 
the VAMC Leavenworth or the VAMC 
Kansas City has medical records 
relating to the veteran's treatment 
for glaucoma from 1989 to 1995 by a VA 
physician identified as "Dr. Ramos." 

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for glaucoma.  If benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of last SSOC.  The veteran and 
his representative should be given the 
opportunity to respond to the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




